Citation Nr: 1116050	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-18 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran and his wife testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for asbestosis, which he asserts is due to in-service exposure to asbestosis.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and these matters are remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Although there is no statute specifically dealing with service connection for asbestos-related diseases, and the Secretary has not promulgated any specific regulations, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, VAOPGCPREC 4-00, opinion by VA's Office of General Counsel discussing the development of asbestos claims.

VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-135 (1997) (while holding that the veteran's claim had been property developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupation or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part VI, 7.21(d)(1), 7-IV-3 and 7-IV-4 (January 31, 1997).

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Person with asbestos exposure have an increase incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

The Veteran entered service in April 1952.  Service records show that he was worked as a boiler technician.  Based on this military specialty, and on the Veteran's term and nature and service, the Board finds it likely that the Veteran was exposed to asbestos as part of his duties.  Accordingly, the essential question in this case is whether the Veteran has a respiratory disability that is related to asbestos exposure in service.  This is a medical question which must be addressed by medical personnel.  Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).

The Veteran first claimed entitlement to service connection for asbestosis in November 2007.  A June 2008 rating decision denied entitlement to service connection for that condition, finding that the evidence did not show a diagnosis of asbestosis related to asbestos exposure.  The Veteran submitted a Notice of Disagreement (NOD) with this rating decision in August 2008.  The RO issued a Statement of the Case (SOC) in April 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  

The Veteran has submitted numerous private treatment records.  These records consistently indicate findings of small calcified and noncalcified lung parenchymal nodules and pleural plaques, which are noted to be suggestive of asbestosis.  VA treatment records from March 2008 indicate some findings consistent with the Veteran's history of asbestos exposure.  

The Veteran was afforded a VA examination in June 2008.  In that examination report the examiner diagnosed the Veteran was calcified and non-calcified bilateral pleural plaque formation, but stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  She stated that without means to differentiate the various etiologies it would be speculation to state that the Veteran's pleural plaque formation was caused by asbestos exposure in service.  

Unfortunately, the June 2008 VA examination is not fully adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, it is not clear that the examiner took into account the Veteran's private treatment records indicating that radiographic imagery was suggestive of asbestosis.  Moreover, the basis for the examiner's opinion that the Veteran does not have asbestosis is not clear.  Accordingly, the extent to which the Veteran's claimed asbestosis may be etiologically related to in-service asbestos exposure is also unclear.  As such, another examination is necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to provide information on any private treatment records related to his claimed asbestosis.  The RO/AMC should then obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the claimed disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim for service connection for asbestosis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's respiratory disorder.  If asbestosis is not diagnosed the examiner should clearly specify his rationale for that opinion.  The examiner should then provide an opinion as to whether any of the Veteran's diagnosed respiratory conditions are at least as likely as not (50 percent probability or greater) related to his in-service asbestos exposure.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address other medical findings in the claims file.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



